ORDER

PER CURIAM.
Defendant Edward Harrison appeals from the judgment entered on his conviction by a jury of violating an order of protection, in violation of Section 455.085 RSMo (1994). He was sentenced as a prior and persistent offender to a term of three years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).